Per Curiam.
This is the defendant lessee’s appeal from a judgment for the plaintiff lessor in a summary process action based on a written lease that by its terms expired on July 31,1994. “While a writ of restoration may issue upon a reversal of a summary process judgment, it can only issue if the lease has not expired by its terms.” Evergreen Manor Associates v. Farrell, 9 Conn. App. 77, 78, 515 A.2d 1081 (1986). Under the circumstances here, there is no practical relief that this court can give. It is not the province of appellate courts to decide moot questions disconnected from the granting of actual relief. Id.
The appeal is dismissed.